DETAILED ACTION
This Office Action is responsive to application number 17/497,595 TOILET SEAT DEVICE, filed on 10/8/21. Claims 1-12 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Panasonic Ltd (JP 2017 008907 A).
Regarding claim 1 Panasonic shows a toilet seat device (17) comprising:  an outer surface having a first glossiness (outer surface of lid 16 has high gloss surface; page 3, ¶ [08]) , wherein the toilet seat device is configured to be disposed on an upper part of a toilet body (shown generally at 10a Fig. 4) comprising an outer surface having a second glossiness (outer surface of toilet base in the bowl at 10a has equal glossiness as the lid 16), wherein the first glossiness is equal to or less than the second glossiness.
Regarding claim 3 Panasonic shows the toilet seat device of claim 1, wherein the outer surface is a coated surface (page 3, ¶ [08]; paint or similar coating).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamajima et al. (US Pub. 2018/0220857) in view of Schibur et al. (US Pub. 2019/0257065).
Regarding claim 1 Hamajima shows a toilet seat device (shown generally as 41) comprising:  wherein the toilet seat device is configured to be disposed on an upper part of a toilet body (3) but Hamajima fails to show an outer surface having a first glossiness, and an upper part of a toilet body comprising an outer surface having a second glossiness, wherein the first glossiness is equal to or less than the second glossiness.  However, choosing a finish having specific glossiness is a design consideration and a matter of ordinary skill in the art. The specification does not assign a criticality to a specific glossiness and Schibur details that toilets and their parts may be made of various finishes.  Some finishes may have a matte finish and other portions may have a glossy or satin finish (¶ [0083]).  Therefore choosing equal or less glossiness for the toilet seat device and the toilet body is a matter of design choice and a matter of ordinary skill in the art before the effective filing date of the claimed invention and provides for keeping manufacturing costs down and for creating desired patterns or designs for the aesthetics of the user as shown by Schibur.
Regarding claim 2 Hamajima shows the toilet seat device of claim 1,  and fails to show wherein the first glossiness is 50 or less and the second glossiness is 50 or less.  However, the specific glossiness level of 50 or less is a design consideration within the level of ordinary skill in the art.  The specification does not assign a criticality to a specific glossiness of 50 or less and Schibur details that toilets and their parts may be made of various finishes.  Some finishes may have a matte finish and other portions may have a glossy or satin finish (¶ [0083]).  Therefore choosing a specific glossiness level for the toilet seat device and the toilet body is a matter of design choice and a matter of ordinary skill in the art before the effective filing date of the claimed invention and provides for keeping manufacturing costs down and for creating desired patterns or designs for the aesthetics of the user as shown by Schibur.
Regarding claim 3 Hamajima shows the toilet seat device of claim 1, wherein the outer surface is a coated surface (¶ [0048]).
Regarding claim 4 Hamajima shows the toilet seat device of claim 3, comprising a movable member (shown near 4 and 12; Fig. 1) provided movably, but fails to show wherein a sliding surface on which the movable member slides is a non-coated surface.  However, it is common sense when glossiness is used for aesthetic purposes as detailed in claim 1, that areas that are not visible are not provided with a glossy coating for the purpose of saving manufacturing costs.  Further, the specification does not provide a criticality for the non-coated surface.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include areas that are not visible to the user as being without the glossy finish and the added manufacturing costs associated with the glossy coating. 
Regarding claim 5 Hamajima shows the toilet seat device of claim 3, comprising a toilet seat having a leg portion (shown near 1; Fig. 1), but fails to show wherein a contact surface, of the leg portion, that comes into contact with the toilet body is a non-coated surface.  However, it is common sense when glossiness is used for aesthetic purposes as detailed in claim 1, that areas that are not visible are not provided with a glossy coating for the purpose of saving manufacturing costs.  Further, the specification does not provide a criticality for the non-coated surface.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include areas that are not visible to the user as being without the glossy finish and the added manufacturing costs associated with the glossy coating.
Regarding claim 6 Hamajima shows the toilet seat device of claim 3, comprising: a toilet seat box (410; and a toilet lid (2) configured to rotatably attached to the toilet seat box,  but fails to show wherein an under-side surface of the toilet lid is a non-coated surface. However, it is common sense when glossiness is used for aesthetic purposes as detailed in claim 1, that areas that are often not visible are not provided with a glossy coating for the purpose of saving manufacturing costs.  Further, the specification does not provide a criticality for the non-coated surface.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include areas that are not visible to the user as being without the glossy finish and the added manufacturing costs associated with the glossy coating.
Regarding claim 7 Hamajima shows the toilet seat device of claim 1, wherein the first glossiness is equal to or less than a value obtained by adding 10 to the second glossiness.  However, the specific glossiness level the first glossiness being equal to or less than a value obtained by adding 10 to the second glossiness is a design consideration within the level of ordinary skill in the art.  The specification does not assign a criticality to the first glossiness being equal to or less than a value obtained by adding 10 to the second glossiness and Schibur details that toilets and their parts may be made of various finishes.  Some finishes may have a matte finish and other portions may have a glossy or satin finish (¶ [0083]).  Therefore choosing a specific glossiness level for the toilet seat device and the toilet body is a matter of design choice and a matter of ordinary skill in the art before the effective filing date of the claimed invention and provides for keeping manufacturing costs down and for creating desired patterns or designs for the aesthetics of the user as shown by Schibur.
Regarding claim 8 Hamajima shows the toilet seat device of claim 1, wherein the second glossiness is 10 or more and 50 or less, and wherein the first glossiness is 5 or more and 40 or less.  However, the specific glossiness level the first glossiness being equal to or less than a value obtained by adding 10 to the second glossiness is a design consideration within the level of ordinary skill in the art.  The specification does not assign a criticality to the first glossiness and the second glossiness values and Schibur details that toilets and their parts may be made of various finishes.  Some finishes may have a matte finish and other portions may have a glossy or satin finish (¶ [0083]).  Therefore choosing a specific glossiness level for the toilet seat device and the toilet body is a matter of design choice and a matter of ordinary skill in the art before the effective filing date of the claimed invention and provides for keeping manufacturing costs down and for creating desired patterns or designs for the aesthetics of the user as shown by Schibur.
Regarding claim 9 Hamajima shows the toilet seat device of claim 1, comprising a toilet lid, wherein the first glossiness is glossiness at a surface, the surface is easily seen from an upper side, a front side, a right side, and a left side in a state where the toilet lid is closed (though not detailed, the device would have an inherent level of glossiness visible; whether the glossiness is shiny or matte). 
Regarding claim 10 Hamajima shows the toilet seat device of claim 1, comprising a toilet lid,  wherein the second glossiness is glossiness at a surface, the surface is not covered with the toilet lid closed and is easily visible from a front side, a right side, and a left side (though not detailed, the device would have an inherent level of glossiness visible; whether the glossiness is shiny or matte).
Regarding claim 11 Hamajima shows the toilet seat device of claim 1, comprising: a toilet seat box (3); and a toilet lid (2),  but fails to show wherein the first glossiness includes both glossiness measured at a flat region on an outer surface of the toilet seat box and glossiness measured at a flat region on an outer surface of the toilet lid.  However, the combined device is capable of having the first and second glossiness measure at various places on the device.  The specification does not assign a criticality to where the glossiness is measured and it would be common sense to measure the glossiness at places on the device in which the glossiness is most visible to the user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the glossiness at places on the device in which may be visible to the user. 
Regarding claim 12 Hamajima shows the toilet seat device of claim 1, wherein the toilet body includes a peripheral wall (at 3), but fails to show wherein the second glossiness is glossiness measured at a flat region on an outer peripheral surface of the peripheral wall. However, the combined device is capable of having the first and second glossiness measure at various places on the device.  The specification does not assign a criticality to where the glossiness is measured and it would be common sense to measure the glossiness at places on the device in which the glossiness is most visible to the user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the glossiness at places on the device in which may be visible to the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori (US Pub. 2019/0389780) shows the manufacturing and the different layers including different levels of gloss in a sanitary ware (toilet); Gong et al. (US Pub. 2018/0245326) shows the general state of the art of a toilet with a toilet seat device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        9/9/2022